The defendants move the court to change the mandate filed herein to read:  "The judgment of the circuit court is affirmed with costs."  The ground of the motion is that the mandate is based on the mistaken idea of the court, as appears from the opinion filed, that $100.82 of conservation moneys referred to in the opinion paid to the tenant, Bernard Polenska, was the entire amount of the allowance of such moneys.  The fact is, as appears from the record as it existed at the time of the filing of the opinion and mandate, that this was only one half of said allowance.  The court therefore was in error in offsetting one half of said sum paid to Polenska against the $400 required by the stipulation to be paid by the plaintiff to the defendants.
So far, therefore, as the opinion and mandate direct an offset they are hereby corrected.  The mistake of the court as to the fact regarding the conservation moneys should not affect modification of the judgment below as to costs.  The defendants moved below for judgment on the stipulation and the stipulation provided that the judgment entered on it should be without costs to either party.  The relief to the plaintiff by way of offset directed by the original mandate *Page 210b 
being withdrawn, the defendants are allowed their costs in this court, except costs on the instant motion.
By the Court. — The mandate filed herein on January 12, 1943, is withdrawn.  The judgment of the circuit court is modified by striking therefrom the award of $37.75 costs to the defendants, and as so modified is affirmed. *Page 211